Notice of Pre-AIA  or AIA  Status
Notice of Allowance
1.    This notice of allowance is responsive to the Petition to remove from issue and file an RCE to consider a foreign issued search report including the reference of Guo. No amendments and arguments were filed by Applicant on 8/25/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.    Claims 1-8, and 10-46 remain allowed. Claims 9 is cancelled. 
3. The following is an examiner’s statement of reasons for allowance.
Claims 1, 7 and 8
The prior notice of allowance mailed 06/18/2021 is incorporated herein and the claims remain allowed for the same reasons presented therein. Thus, for all these reasons claims 1-8, 10-46 are allowed over the prior art. With respect to claim 1, Guo teaches the voice assistant can access a web service on one or more devices to execute for example a map application via a web service. However, the clear difference is that the server does not send task flow information back to the device for execution in order to fulfill the intent determined from the natural language input. Rather the web service executes the task on the server not the local device and returns information to display on the first device (Para 82) in the application. The claims require the task flow is received from the second device associated for example with a map program or social program so as to direct the local device to complete the task causing the application to perform the task. In Guo, it is clear for example for using Twitter, this service is execute elsewhere and only provides information back to the local device to render. Thus, the claims require the opposite of Guo in that the execution to perform the task is provided back to the first device from the second device rather than executing said task on the second device. Similarly, in the newly cited art of Reddy, the system of Reddy allows for response strings to react to inputs from a first device. In response the devices indicate their properties to execute a task. If the agent determines from the response string 
With respect to claims 2-6, and 10-46 import the same features as depending from claims 1, 7 and 8, thus are allowed for the same reasons. For all these reasons, the claims are thus allowed over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached on M-f 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179